USCA4 Appeal: 22-1807      Doc: 40         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1807


        TANYA NELSON,

                            Plaintiff - Appellant,

                     v.

        EMERGENT BIOSOLUTIONS, INC.; ROBERT G. KRAMER; KATY STREI;
        REBECCA KARIM; ABIGAIL JENKINS; MICHELLE PEPIN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah Lynn Boardman, District Judge. (8:20-cv-03541-DLB)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Tanya Nelson, Appellant Pro Se. Jill Schultz Distler, Larry Robert Seegull, JACKSON
        LEWIS PC, Baltimore, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1807       Doc: 40       Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Tanya Nelson seeks to appeal the district court’s order granting Defendants’ motion

        to dismiss Nelson’s claims, brought pursuant to Title VII of the Civil Rights Act of 1964,

        42 U.S.C. §§ 2000e to 2000e-17; the Americans with Disabilities Act of 1990, 42 U.S.C.

        §§ 12101 to 12213; the Fair Labor Standards Act, 29 U.S.C. §§ 201 to 219; and the Equal

        Pay Act of 1963, 29 U.S.C. § 206(d). Defendants move to dismiss Nelson’s appeal as

        untimely. We dismiss this appeal for lack of jurisdiction because the notice of appeal was

        not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on April 1, 2022. Nelson filed the underlying

        notice of appeal on July 28, 2022. Because Nelson failed to file a timely notice of appeal

        or to obtain an extension or reopening of the appeal period, we grant Defendants’ motions

        and dismiss the appeal. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     DISMISSED




                                                    2